DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4,6-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bilchinsky et al (US 2019/036424).
Bilchinsky discloses for claim 1: 1. An ice processing device(fig 1, comprising: an enclosure defining a cavity 1;  5a temperature sensor (15,par 126) configured to measure temperature data corresponding to a temperature within the cavity(fig 1) ; a plurality of electrodes (14,par 120) configured to create an electromagnetic field within the cavity(abstract); and a controller 17 configured to receive the temperature data from the temperature 10sensor (par 
The invention differs at all in the expressed temperature-dependent frequency recitation.
However Bilchinsky teaches that in the cited discussion covered in par 237,238,254,255,260,257,287,288,243 and fig 14.
The advantage is improved processing.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Bilchinsky using temperature-dependent frequency information in control to improve processing.
2. The ice processing device of claim 1, wherein the frequency is selected to establish and maintain a resonance condition of dipoles in ice crystals present in the 15cavity(par 189,289,291,11,12,13,14,18,32,fig 6).  
3. The ice processing device of claim 1, wherein the electromagnetic field density has a temperature-dependent maximum amplitude(par 237,238,239,219,fig 13).  
204. The ice processing device of claim 3, wherein the maximum amplitude decreases with increasing temperature(par 238,239,240,245).  
6. The ice processing device of claim 1, wherein the frequency increases with increasing temperature within a range of 100 Hz to 100 kHz(par 30,184-189).  
7. The ice processing device of claim 6, wherein the frequency changes 30within a range of 1 kHz to 10 kHz, when the temperature changes within a range of -30 degrees Celsius to 0 degrees Celsius(par 30,24-frozen,137,147,190,184,187).  

9. The system of claim 8, wherein the plurality of electrodes each have an independently controllable electric potential(par 120,123,212).  
10. The system of claim 9, wherein the plurality of electrodes includes first and 15second electrode plates disposed proximate the cavity(fig 1).  
11. The system of claim 8, wherein the state control is configured to vary the electromagnetic field density at a frequency chosen to maintain a resonance condition of ice crystals forming in the object disposed within the cavity.  See the rejection of claim 2.

12. The system of claim 11, wherein the frequency changes as a function of increasing temperature of the object.  See the rejection of claims 6,7.

13. The system of claim 8, wherein the state control is configured to change 25an amplitude of the electromagnetic field density as a function of increasing temperature of the object. See the rejection of claims 3-5.
 

 
15. The system of claim 8, wherein the frequency is chosen to reduce a characteristic size of ice crystals forming in the object, as the temperature of the object decreases below a freezing point of the object. See the rejection of claim 7.
 
516. A temperature controlling system, comprising: an enclosure defining a cavity; means for measuring a temperature of an object disposed in the cavity; means for creating an electromagnetic field within the cavity; and means for varying a density of the electromagnetic field within the cavity at a 10temperature-dependent frequency corresponding to a dipole resonance condition of ice crystals within the object.  See the rejection of claims 1,2.

17. The system of claim 16, wherein means for creating the electromagnetic field include a pair of electrode plates disposed proximate the enclosure, wherein an 15electric potential associated with each electrode plate is independently controllable. See the rejection of claim 9.
 
18. The system of claim 16, wherein means for measuring the temperature of the object includes a temperature sensor (15,par 126). See the rejection of claim 1.
 

  
20. The system of claim 16, wherein means for varying the density of the 25electromagnetic field within the cavity includes means for varying an amplitude of the electromagnetic field density within a range of 100 V/m to 10,000 V/m. See the rejection of claim 5.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bilchinsky et al (US 2019/036424) in view of Van Oord (WO 2011/139144, supplied by applicant).
5. The ice processing device of claim 4, wherein the maximum amplitude falls within a range of 100 V/m (Volts per meter) to 10,000 V/m.(par 243,2958)
The invention further differs in expressed maximum amplitude range.
Van Oord teaches this on page 11.
The advantage is improved processing.
The advantage is improved processing.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Bilchinsky using maximum amplitude range as taught by Van Oord to improve processing.
  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fagrell (US 2002/0175163) teaches that dielectric properties of starting and formed materials during a reaction are temperature dependent and known to change with frequency in par 173. Johnson et al (US 5521360) cited in Fagrell teaches the same. Lentz (US 4210795) teaches the same 1:42-68,2:3-13,2:60-3:14,fig 1-6.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK F CALVETTI whose telephone number is (571)272-5501.  The examiner can normally be reached on Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/FREDERICK F CALVETTI/Examiner, Art Unit 3761                        

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761